Citation Nr: 0409618	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Waiver of recovery of an overpayment of Department of Veterans 
Affairs (VA) pension benefits in the amount of $775.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active service from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Committee on Waivers 
and Compromises (COWC) of the VA Regional Office (RO) in Los 
Angeles, California.  


FINDINGS OF FACT

1.  In October 1995, the RO granted the veteran nonservice-
connection pension benefits. 

2.  On May 1, 2001, the veteran was issued a benefit check for 
that month and he cashed the check on May 4, 2001.  On May 11, 
2001, he was issued a check to replace the May 1, 2001 check, 
which he reported as not receiving, and he cashed the replacement 
check on May 14, 2001.  An overpayment of $775.00 was created.  

3.  The creation of the overpayment was not the result of fraud, 
misrepresentation or bad faith on the part of the veteran.

4.  Recovery of the overpayment would create an undue hardship and 
defeat the purpose of the benefit, but failure to make restitution 
would result in unfair gain to the veteran, who is solely at fault 
for the creation of the overpayment.


CONCLUSION OF LAW

A waiver of recovery of overpayment of benefits is not warranted.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), is not 
applicable to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, any 
discussion as to VCAA compliance is not required.

The veteran in this case is 64 years old.  Based on his reported 
net worth and income, he has been in receipt of nonservice-
connected pension benefits since October 1995, with a combined 
permanent and total rating of 70 percent.  He has been advised of 
the need to report any and all income and changes therein to VA.

Evidence reveals that on May 1, 2001, the veteran was issued his 
benefit payment check from the United States Treasury (Treasury) 
in the amount of $775.00.  A photocopy shows that he signed and 
cashed that check on May 4, 2001.  On May 7, 2001, trace action 
was initiated with Treasury for the check issued on May 1, 2001, 
based upon purported non-receipt of the check by the veteran.  On 
May 11, 2001, the Treasury issued the veteran a replacement check 
in the amount of $775.00.  The veteran signed and cashed that 
check on May 14, 2001.  In conjunction with the tracer, the 
Treasury determined that the veteran had received his May 1, 2001 
benefit, and had negotiated that check as well as the replacement 
check.  As the law prohibits the duplicate payment of benefits, 
Treasury created an overpayment on the veteran's account.  

In August 2001 correspondence prepared by the Financial Management 
Service, it was noted that the veteran/payee had stated that he 
received, signed and cashed the replacement check dated May 11, 
2001, and that settlement was not recommended and the case was 
closed.  

On October 15, 2001, the Debt Management Center notified the 
veteran that he owed VA $775.00 because he was paid more than he 
was entitled to receive for his pension benefits.  

In November 2001, the veteran submitted his request for waiver of 
overpayment, and in two attached statements he indicated that he 
had no money to pay the debt and had poor health.  He did not 
contest the validity of the debt, nor provide any information on 
the creation of the debt.  He essentially stated that it would 
cause him undue hardship to repay the debt.  

The veteran also provided a financial status report (FSR), wherein 
he indicated that he was retired and disabled.  He listed income 
as pension, compensation, or other income in the amount of 
$775.00.  He listed his expenses as rent or mortgage payment in 
the amount of $395.00, food in the amount of $250.00, utilities in 
the amount of $40.00, and other living expenses, including a bus 
pass of $42.00 and prescriptions of $75.00.  The total of the 
expenses was $802.00.  The veteran listed having $20.00 on hand 
and no cash in the bank.  He had zero monthly payments on 
installments contracts and other debts, and no other expenses or 
assets were listed.  

In December 2001, the COWC denied the veteran's request for 
waiver, and he was notified of the decision.  In his subsequent 
notice of disagreement and substantive appeal, he maintained that 
collection of the debt would create (undue) financial hardship.  

The veteran has not questioned the validity of the indebtedness at 
issue; instead, he contends that repayment would cause undue 
hardship.  Because the veteran has not questioned the validity of 
the indebtedness, and because the Board is satisfied that the debt 
was properly created, that question need not be examined further.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Any indication of fraud, misrepresentation, or bad faith on the 
part of any person having an interest in waiver of recovery of the 
overpayment will preclude waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962(b), 1.965(b).  In December 2001, the COWC 
considered the facts in this case, and concluded that the veteran 
had not demonstrated fraud, misrepresentation or bad faith in the 
creation of the overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R.  
§ 1.963(a).  The Board agrees with this determination, so waiver 
is not precluded.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  

There shall be no recovery of overpayments of VA benefits if it is 
determined that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.962 
(2003).  The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the veteran 
and the Government.  In making this determination, consideration 
is given to the following elements, which are not intended to be 
all-inclusive:  (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or family 
of basic necessities.  (3)  Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the objective 
for which benefits were intended.  (4) Unjust enrichment.  Failure 
to make restitution would result in unfair gain to the debtor.  
(5)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965.  

In this case, the veteran is shown to be exclusively at fault in 
the creation of the indebtedness because he cashed his benefit 
check and a replacement check that he initiated, causing him to 
receive a duplicate payment for May 2001.  The veteran knew or 
should have known he was negotiating two checks for the same 
period of time, especially since the May 1, 2001 check was cashed 
on May 4, 2001, sometime before the Treasury initiated a tracer on 
May 7, 2001 for the purportedly lost check.  There is no evidence 
that VA is at any way at fault in the creation of this debt.  

The veteran's representative has argued that VA committed 
administrative error by sending the veteran two checks and that 
the veteran misconstrued the second check as an additional benefit 
that was granted retroactively.  The Board disagrees.  As noted 
above, the veteran reported non-receipt of his check in May 2001 
and was well aware that he would receive a replacement check.

The veteran contends that repayment would create an undue 
financial hardship.  The evidence on file shows that he, in 
November 2001, received $775.00 per month.  He listed his expenses 
as $760.00 total per month, but when adding each expense listed, 
it adds up to $802.00 per month.  Evidence does not show that the 
veteran is expected to improve his financial situation, as he is 
retired, disabled and receives a combined permanent and total 
pension rating of 70 percent.  While his rent/mortgage and food 
expenses combined are less than his income, and he may have 
sufficient income to repay the amount of overpayment of VA 
benefits over a period of time without compromising his ability to 
provide himself with the basic necessities of life, the Board will 
concede hardship because his total expenses exceed his income, and 
those expenses listed seem necessary.  Also, the additional money 
paid to the veteran was to compensate him for a monthly benefit 
payment that he purportedly had not received.  However, since 
pension is intended to supplement living expenses, collection 
would defeat the purpose of the benefit.  

Again, the veteran was paid twice, double compensated, for his May 
2001 benefit.  He was not entitled to double compensation under 
the laws and regulations governing VA benefits, and, certainly, he 
would be unjustly enriched to the extent of any waiver of that 
overpayment.  It does not appear that the veteran has relinquished 
any valuable right or incurred any legal obligation as a result of 
the overpayment he has received.  As such, he has not changed his 
position to his detriment.  

The Board has considered all of the elements of "equity and good 
conscience" in arriving at the decision to deny a waiver of 
overpayment.  Outweighed by the fact that hardship is conceded and 
that collection of the benefit would defeat the purpose of the 
benefit is that the veteran is solely at fault in the creation of 
the debt, he would be unjustly enriched at the expense of the 
government if waiver were granted, and there is no indication that 
he changed his position to his detriment.  The veteran is not 
shown to have any outstanding, overdue or unpaid debts, and he is 
expected to accord a debt to the US Government the same degree of 
fidelity and responsibility that he may accord to other private 
debt.  Accordingly, for these reasons and bases, the Board finds 
that recovery of the overpayment of VA compensation benefits in 
the amount of $775.00 would not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 
1.963, 1.965.  


ORDER

Waiver of recovery of overpayment of VA compensation benefits in 
the amount of $775.00 is denied.  


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



